PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,779,280
Issue Date: 15 Sep 2020
Application No. 15/504,448
Filing or 371(c) Date: 16 Feb 2017
Attorney Docket No. 18086/043001

:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT, filed September 16, 2020, as supplemented by the RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT, filed May 28, 2021, and the CORRECTED RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT, filed June 4, 2021 (collectively, “Request”) requesting that the Office adjust the patent term adjustment from two hundred seventy-seven (277) days to two hundred ninety (290) days. The Request is treated under 37 CFR 1.705(b).

The request for reconsideration is granted to the extent that the determination has been reconsidered; however, the request for reconsideration of patent term adjustment (“PTA”) is DENIED with respect to making any change in the patent term adjustment determination under 35 U.S.C. 154(b) of two hundred seventy-seven (277) days. 

This is the Director’s decision on the applicant’s request for reconsideration under 35 U.S.C. 154(b)(3)(B)(ii). Any appeal from this decision is pursuant to 35 U.S.C. 154(b)(4)(A).


Relevant Procedural History

The patent issued with a PTA determination of 277 days on September 15, 2020. On September 16, 2020, patentee filed a REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT with $200 petition fee, seeking reconsideration of the patent term adjustment and requesting that the Office grant PTA in the amount of 289 days. The Office mailed a Request for Information on May 3, 2021, requesting that petitioner submit a complete calculation of PTA for the above-identified patent. On May 28, 2021, a RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT was filed. On June 4, 2021, a CORRECTED RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT was filed, asking the Office to disregard the May 28, 2021 submission and consider the June 4, 2021 submission in its place. The CORRECTED RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT requests that the Office adjust the patent term adjustment from two hundred seventy-seven (277) days to two hundred ninety (290) days. 

Decision

Upon review, the Office finds that patentee is entitled to two hundred seventy-seven (277) days of PTA. Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), Overlap under 35 U.S.C. 154(b)(2)(A), and Applicant Delay under 35 U.S.C. 154(b)(2)(C)(iii) and 37 CFR 1.704.

Patentee and the Office disagree with respect to the amount of “A” delay under 35 
U.S.C. 154(b)(1)(A) and “B” delay under 35 U.S.C. 154(b)(1)(B).

“A” Delay

Patentee disagrees with the Office’s calculation that the period of “A” delay is 273 days. Patentee and the Office agree that a 6-day period of adjustment under 37 CFR 1.703(a)(2) beginning on May 22, 2020 (the day after the date that is four months after the date a reply was filed) and ending on May 27, 2020 (the date of mailing of a notice of allowance) is warranted.
 
Patentee argues the correct 14 month period (37 CFR 1.703(a)(1)) is 273 days, not 267 days, and it should be based on the application’s commencement date, which, according to the Request, is February 16, 2017. The Office does not concur. 

The period of adjustment under § 1.703(a)(1) is: 

The number of days, if any, in the period beginning on the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b)
or (f) in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first[.]

The Office properly used February 22, 2017 as the date of commencement when calculating the period of delay under 37 CFR 1.703(a)(1). 

The date the national stage of an international application commences is addressed in MPEP 
§ 1893.01, which states, with emphasis added,

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon 
expiration of the applicable time limit under PCT Article 22(1) or (2), or under 
PCT Article 39(1)(a). See 35 U.S.C. 371(b) and 37 CFR 1.491(a). PCT 
Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than 
the expiration of 30 months from the priority date. Thus, in the absence of an 
express request for early processing of an international application under 
35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. 
national stage will commence upon expiration of 30 months from the priority 
date of the international application. Pursuant to 35 U.S.C. 371(f), the national 

applicant makes an express request for early processing and has complied with 
the applicable requirements under 35 U.S.C. 371(c).

Commencement of the national stage of an international application was addressed by the Federal Circuit in Actelion Pharmaceutical Ltd., v. Matal 881 F. 3d 1339 (2018). In Actelion, the Court affirmed that in order to establish a commencement date under 35 U.S.C. 371(f), the applicant must expressly request early examination.

The instant application is a national stage entry of International Application No. PCT/JP2015/065956, with an international filing date of June 2, 2015. International Application No. PCT/JP2015/065956 claims foreign priority to Japanese Application No. 2014-169894, filed August 22, 2014. The date 30 months from August 22, 2014, which is the priority date of the international application, is February 22, 2017.  When filing the application, the applicant did not check by the box for early examination of the application.1 Nor did applicant provide any clear, unambiguous statement in the file expressly requesting to begin early examination of the application. Accordingly, the commencement date is the expiration of the 30-month period under 35 U.S.C. 371(b), which as noted above is February 22, 2017. 

Patentee’s assertion that the commencement date is February 16, 2017 is not supported by 35 U.S.C. 371(f), and patentee has not pointed to any statute or regulation to support a February 16, 2017 commencement date for the application. It is noted February 16, 2017 is the date of receipt of 35 U.S.C. 371(c)(1) and (c)(2) requirements.  See NOTICE OF ACCEPTANCE OF APPLICATION UNDER 35 U.S.C. 371 AND 37 CFR 1.495, mailed May 9, 2017.  The date this application completed requirements under 35 U.S.C. 371(c)(1) and (c)(2) and the date of commencement are not the same date and are not interchangeable.
 
The correct period of adjustment under 37 CFR 1.703(a)(1) is 267 days, which is the number of days beginning April 23, 2018, the day after the date 14 months after the commencement date, and ending January 14, 2019, the date the Office mailed a non-final Office action. The 267-day period of adjustment under 37 CF 1.703(a)(1) is proper and will not be altered.

The period of A Delay is 273 (267 + 6) days.

 “B” Delay
 
The patentee disagrees with the Office’s calculation that the period of “B” delay is 78 days.

As previously discussed, the commencement date is February 22, 2017.

Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014) includes instructions for calculating the period of “B” delay. Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2 

The Office issued a notice on January 9, 2015, revising regulations pertaining to patent term adjustment in view of the decision in Novartis. 3 

37 CFR 1.703(b) states,

The period of [B Delay] is the number of days, if any, in the period beginning on the day after the date that is three years after the date on which the application was filed under 35 U.S.C. 111(a) or the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date a patent was issued, but not including the sum of [the periods of time set forth in sections (1)-(4) of this paragraph].

The length of time between the application’s date of commencement and issuance is 1302 days, which is the number of days beginning on the commencement date (February 22, 2017) and ending on the date the patent issued (September 15, 2020). 

The time consumed by continued examination is 128 days, beginning on the filing date of the Request for Continued Examination (January 21, 2020) and ending on the mailing date of the notice of allowance (May 27, 2020).

The number of days beginning on the commencement date of application (February 22, 2017) and ending on the date three years after the commencement date of the application (February 22, 2020) is 1096 days.

The result of subtracting the time consumed by continued examination (128 days) from the length of time between the application’s commencement date and issuance date (1302 days) is 1174 days, which exceeds three years (1096 days) by 78 days. Therefore, the period of “B” delay is 78 days. 

“C” Delay

The patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.


Overlap

The patentee and the Office agree that the amount of overlap under 35 U.S.C. 154(b)(2)(A) is 0 days.

Reduction under 35 U.S.C. 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]

The patentee and the Office agree regarding the sole period of reduction under 37 CFR 1.704.

The Office has determined that the patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following periods: 

The patentee and the Office are in agreement in regards to a 74-day period pursuant to 37 CFR 1.704(b) for the period beginning November 9, 2019 and ending January 21, 2020. The Office mailed a final Office action on August 8, 2019. Accordingly, the three-month response date was November 8, 2019. However, the patentee did not file its reply until January 21, 2020.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

273 (i.e., 267 + 6) + 78 (i.e., 1302 – 128 – 1096) + 0 – 0 – 74 = 277
	 
Patentee’s Calculation:

279 (i.e., 273 + 6) + 85 + 0 – 0 – 74 = 290

As previously discussed, the period of A Delay is 273 days and the period of B Delay is 78 days. Therefore, the PTA calculation is 273 days of A Delay + 78 days of B Delay + 0 days of C Delay – 0 days of Overlap – 74 days of Applicant Delay, which yields 277 days. No change to the PTA will be made.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.


/Charles Kim/
Director, Office of Petitions




    
        
            
        
            
    

    
        1 Applicant filed the Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) Concerning Submission Under 35 U.S.C. 371 (PTO-1390) on February 16, 2017. Applicant failed to check box 1 where applicant can expressly request to begin national stage examination under 35 U.S.C. 371(f).
        2 Novartis, 740 F.3d at 601. 
        
        3 See Changes to Patent Term Adjustment in View of the Federal Circuit Decision in Novartis v. Lee, Final Rule, 80 Fed. Reg. 1346 (January 9, 2015).